                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    IDA V. CANLAS and OPHELLO S. CANLAS,                  CASE NO. C18-1175-JCC
10                             Plaintiffs,                  MINUTE ORDER
11               v.

12    JPMORGAN CHASE BANK, N.A.; MUFG
      UNION BANK, N.A.; and does 1-10,
13
                               Defendants.
14

15
            The following minute order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ joint motion to continue summary
18
     judgment dates (Dkt. No. 22). The Court finds good cause to change the briefing schedule for
19
     Defendant’s motion for summary judgment. The Court therefore ORDERS as follows:
20
            1.        Plaintiffs’ must file their response to Defendants’ motion for summary judgment
21
                      by March 30, 2020;
22
            2.        Defendants must file their reply to Plaintiffs’ response by April 6, 2020; and
23
            3.        The Clerk is DIRECTED to re-note Defendants’ motion for summary judgment
24
                      (Dkt. No. 13) for the Court’s consideration on April 10, 2020.
25
            //
26


     MINUTE ORDER
     C18-1175-JCC
     PAGE - 1
 1        DATED this 20th day of February 2020.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1175-JCC
     PAGE - 2
